            Case 1:20-cv-07937-JSR Document 52 Filed 05/16/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CKR LAW LLP f/k/a CRONE KLINE RINDE,
LLP,

                     Petitioner,
                                                     Civil Action No. 1:20-cv-7937-JSR
                v.
                                                     DECLARATION OF JEFFREY A.
ANDERSON INVESTMENTS                                 RINDE IN SUPPORT OF MOTION
INTERNATIONAL, LLC, PARAMOUNT                        FOR ENTRY OF JUDGMENT
SERVICES LLC a/k/a PARAMOUNT SERVICES                PURSUANT TO FED. R. CIV. P.
LTD., INTECH HOLDINGS (HK) LIMITED a/k/a             55(b)(2)
INTECH INTERNATIONAL GROUP CO.
LIMITED a/k/a INTECH HOLDINGS INC.,
WHITE ROCK ELECTRONIC TRADING LLC,
BMR CONSULTING, EDMUND WHITE a/k/a
RAVI RACH, GULZHAN NAMAZBAEVA, and
SATYABRATO CHAKRAVARTY,

                     Respondents.


       JEFFREY A. RINDE declares, pursuant to 28 U.S.C. 1746, as follows:

       1.       I am over the age of eighteen and competent to make this declaration. I am the

managing partner of petitioner CKR Law LLP (“Petitioner”).

       2.       Respondents in this action are Anderson Investments International, LLC

(“Anderson”); Intech Holdings (HK) Limited a/k/a Intech International Group Co. Limited a/k/a

Intech Holdings Inc. (“Intech”), White Rock Electronic Trading LLC (“White Rock”), Paramount

Services LLC a/k/a Paramount Services Ltd. (“Paramount”), and BMR Consulting (“BMR”); Ravi

Rach a/k/a Edmund White (“Rach”), Gulzhan Namazbaeva (“Namazbaeva”) and Satyabrato

Chakravarty (“Chakravarty” and altogether, the “Respondents”).




                                               1
             Case 1:20-cv-07937-JSR Document 52 Filed 05/16/21 Page 2 of 7




        3.       This is an action, pursuant to § 4 of the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

(the “FAA”), to compel Respondents to arbitrate disputes arising from a series of financing

transactions for which Petitioner acted as limited escrow agent.

        4.       I make this declaration in support of Petitioner’s application, pursuant to Fed. R.

Civ. P. 55(b)(2), for entry of Judgment in favor of Petitioner, compelling Respondents to arbitrate

the disputes alleged in the Petition (Dkt. 1), directing issues of arbitrability to be submitted to the

arbitrator, designating the JAMS International Arbitration Rules as the rules that will govern the

arbitration, and designating JAMS International as the registrar and administrator of the

arbitration.

    Background

        5.       Annexed hereto as Exhibit A is a true and correct copy of the Petition to Compel

Arbitration filed in this action (ECF Dkt. No. 1, the “Petition”). I have read the Petition and hereby

verify that the factual allegations therein are true and correct to the best of my knowledge,

information, and belief, except as to those matters which are alleged on information and belief,

and as to them, I believe those matters to be true.

        6.       I respectfully refer to the Petition for a more complete recitation of the facts and

circumstances supporting Petitioner’s request for relief. Unless otherwise stated, all capitalized

terms in this Declaration have the meaning assigned to them in the Petition.

        7.       In summary, Petitioner acted as the Escrow Agent, pursuant to written Escrow

Agreements, in connection with the Disputed Financial Transactions alleged in the Petition.

        8.       As discussed in the other papers accompanying this motion, all Respondents have

now been duly served in accordance with the means authorized by the Court in its Memorandum

Orders of March 12, 2021 and March 26, 2021 (ECF Dkt. Nos. 37 38, 39, 44, 45). As set forth in

my Declaration dated October 19, 2020 (ECF Dkt. No. 27), beginning on October 1, 2020,


                                                   2
                Case 1:20-cv-07937-JSR Document 52 Filed 05/16/21 Page 3 of 7




Respondent Rach wrote to me directly on the WhatsApp messaging platform, and by way of those

messages revealed his actual knowledge of the Petition and Petitioner’s claims. (See Dkt. No. 27

¶¶ 50, 51; Dkt. No. 27-10, Ex. J annexed thereto).

      The Escrow Agreements Contain Enforceable Arbitration
      Provisions

           9.       Annexed hereto as Exhibit B is a compilation of true and correct, redacted copies

of the Escrow Agreements that were executed in connection with the Disputed Financial

Transactions alleged in paragraphs 26-a to 26-k of the Petition. For ease of reference, the

compilation of Escrow Agreements annexed as Exhibit B have been assigned Bates numbers

Petitioner-0000001 through 0000098.

           10.      Paragraph 4(a) of the Escrow Agreement, dated November 12, 2019 1 (Petitioner-

0000002), is typical and obligated Petitioner to release Escrow Payments upon the receipt of

certain documents, including fully executed agreements (i.e., a Private Contract Agreement (a

“PCA” and together with others, the “PCAs”) and Joint Participation Agreement (a “JPA” and

together with others, the “JPAs”)) and confirmation of the issuance of a bank instrument.

           11.      The November 12, 2019 Escrow Agreement contains the following provisions:

            16. Governing Law/Disputes. This agreement shall be interpreted according to and subject
           to New York Law. The Escrow Parties agree to do their utmost to ensure that any disputes
           between them are settled equitably and amicably and where possible without resort to
           arbitration. In the event of any differences or dispute of whatever nature arising from this
           Agreement (which shall include any failure to agree and any matter which requires the
           Escrow Parties’ agreement for the purposes of implementation of this Agreement) or any
           other matter related thereto which cannot be settled by direct negotiation within thirty (30)
           days after either of the Escrow Parties has notified the other parties in writing of the
           existence of the dispute, such differences or dispute shall be referred to and finally settled
           by binding arbitration in City, County and State of New York.

(Ex. B, at Petitioner-0000007).



1
    A copy of this Escrow Agreement was previously filed at Dkt. No. 27-2.


                                                          3
          Case 1:20-cv-07937-JSR Document 52 Filed 05/16/21 Page 4 of 7




       12.     Each of the eleven Escrow Agreements annexed hereto as Exhibit B contain nearly

identical provisions in which the parties agreed to the application of New York law, the submission

of all disputes to binding arbitration, and the designation of the city, county and state of New York

as the venue for all disputes. (See Petitioner-0000007, 23, 34, 43, 53, 62, 72, 82, 88, 97).

       13.     Ten of the Escrow Agreements are silent as to the designation of an arbitral

authority to act as the registrar and administrator of the arbitration and as to the rules that will

apply to the arbitration. Given the international nature of this dispute, Petitioner has proposed that

JAMS International be designated as the registrar and administrator and application of JAMS

International Rules. The JAMS International Rules are available at

https://www.jamsadr.com/international-arbitration-rules/english.

       14.     One of the Escrow Agreements, (Ex. B, at Petitioner-0000097), provides that the

parties shall discuss and agree to the arbitral administrator and applicable rules, but that in the

event of a lack of agreement on those issues, the arbitration shall proceed before the American

Arbitration Association (“AAA”) and under AAA rules. As of the date of this Declaration, I am

not aware of any objection by Respondents to the appointment of JAMS International as the

registrar and administrator for the arbitration or the application of JAMS International Rules. In

any event, Petitioner does not consent to arbitrate before the AAA, or to application of AAA rules,

with respect to any of the other Escrow Agreements.

       15.     As discussed below and elsewhere in the papers submitted in connection with this

motion, Respondents’ consent to designation of JAMS International and application of the JAMS

International rules can be implied by their failure to exercise their right to appear and object to

Petitioner’s designation of JAMS International and the JAMS International Rules.




                                                  4
              Case 1:20-cv-07937-JSR Document 52 Filed 05/16/21 Page 5 of 7




       Petitioner Has Alleged Facts Showing a Legal Basis to
       Compel Respondents to Arbitrate Pursuant to the
       Arbitration Provisions in the Escrow Agreements

           16.      Annexed hereto as Exhibits C and D 2 are true and correct redacted copies of a JPA

and PCA that were submitted by Respondents in connection with the Escrow Agreement dated

November 12, 2019 (Petitioner-0000001-0000010). Exhibits C and D were executed by

Respondent Namazbaeva on behalf of Respondent Anderson. Exhibits C and D designate accounts

held under the name and control of Respondents White Rock and Intech as accounts to which

payments or assets are instructed to be transferred in connection with the relevant Disputed

Financial Transaction.

           17.      As alleged in the Petition, Exhibits C and D are typical of the type of JPAs and

PCAs submitted by Respondents in order to trigger the release of funds held in escrow pursuant to

the Escrow Agreements annexed hereto as Exhibit B. As set forth more fully in the Petition, certain

of the other JPAs and PCAs submitted by Respondents designated accounts held under the name

and control of Respondents BMR and Paramount as accounts to which payments or assets were

instructed to be transferred in connection with the relevant Disputed Financial Transaction. As

alleged in the Petition, Respondents Rach, Chakravarty and Namazbaeva controlled the other

corporate Respondents.

           18.      Exhibits C and D, along with the other facts alleged in the Petition, establish that

Respondents knew of the Escrow Agreements and their terms and executed the PCAs and JPAs,

and submitted confirmation of issuance of a bank instrument, for the express purpose of triggering

release of the Escrow Payments. With respect to each of the Disputed Financial Transactions, the

Respondents acted together in concert to execute the PCAs and JPAs and provide them to



2
    Exhibits C and D were previously filed at Dkt. No. 27-3 and 27-4.


                                                           5
          Case 1:20-cv-07937-JSR Document 52 Filed 05/16/21 Page 6 of 7




Petitioner, along with confirmation of issuance of a bank instrument, to trigger release of the

Escrow Payments from Petitioner’s New York trust account. The Respondents received direct

benefits from the foregoing actions in the form of funds transferred from the escrow account to the

accounts identified by Respondents in the JPAs and/or PCAs.

       19.     Respondent Rach held himself out as an officer, director and authorized

representative of Anderson, Paramount, BMR, and White Rock. Respondent Chakravarty held

himself out as an officer, director and authorized representative of Intech. Respondent Rach

transmitted to Petitioner the executed PCAs, JPAs, confirmations and other documents necessary

to trigger release of the relevant Escrow Payments in connection with the Disputed Financial

Transactions. Respondent Chakravarty, through Intech, agreed to receive the bank instrument

which Rach arranged to be issued.

       20.     Following release of certain of the funds from escrow, Petitioner received

information that Respondents had begun efforts to make multiple large transfers of amounts of

funds sufficient to meet their obligations under most of the JPAs and/or PCAs concerning the

Disputed Financial Transactions. From time to time Respondents advised Petitioner that the

transfers were delayed because of bank compliance issues. This information was sent to Petitioner

to induce it to continue to enter into Escrow Agreements in the belief that the funds purportedly

being sent by Respondents were delayed because of ordinary compliance reviews, which, in the

experience of Petitioner, can be lengthy with respect to large, international transfers. By late 2019,

however, Petitioner became concerned regarding the veracity of certain of the information

previously provided by Respondents. As described more fully in the Petition, Petitioner has

become aware of disputes relating to the Disputed Financial Transactions.




                                                  6
Case 1:20-cv-07937-JSR Document 52 Filed 05/16/21 Page 7 of 7
